J-S68023-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                       Appellee           :
                                          :
                        v.                :
                                          :
SHERMAN COLEMAN,                          :
                                          :
                      Appellant           :    No. 40 WDA 2016


               Appeal from the PCRA Order entered December 7, 2015,
                 in the Court of Common Pleas of Allegheny County,
                Criminal Division at No(s): CP-02-CR-0000275-1988,
                 CP-02-CR-0000279-1988, CP-02-CR-0000281-1988

BEFORE: SHOGAN, SOLANO, and STRASSBURGER,* JJ.

DISSENTING MEMORANDUM BY STRASSBURGER, J.

FILED: December 15, 2016

         Because Appellant has received the orders he requested through his

motion to compel,1 I would dismiss this appeal from the denial of a motion

to compel those orders as being moot.

               The mootness doctrine requires that an actual case or
         controversy must be extant at all stages of review…. Where the
         issues in a case are moot, any opinion issued would be merely
         advisory and, therefore, inappropriate. An issue before a court
         is moot when a determination is sought on a matter which, when
         rendered, cannot have any practical effect on the existing
         controversy.




1
    See Appellant’s Brief at Exhibit B.

*Retired Senior Judge assigned to the Superior Court.
J-S68023-16


In re 2014 Allegheny Cty. Investigating Grand Jury, No. 950 WDA

2015, 2016 WL 4486856, at *1 (Pa. Super. 2016) (internal citations and

quotation marks omitted).

      Here, the Department of Court Records provided to Appellant the

sentencing orders in its possession. Thus, there is nothing left for this Court

to decide at this juncture. See In re 2014 Allegheny Cty. Investigating

Grand Jury, supra (holding that an appeal from an order denying access to

documents is moot where the appellant acknowledges it has gained access

to those documents).       Accordingly, this appeal is moot and should be

dismissed on that basis.




                                     -2-